Alice Robie Resnick, J.,
dissenting. The majority finds that this case is moot and hence dismisses the appeal. This holding in reality avoids the following question: Does an appellate court have the right to reverse a trial court’s discretionary act without finding an abuse of discretion? That question must be answered in the negative.
It is basic law that the trial court *134has discretion to decide whether to dismiss a case or grant a stay. In this instance the trial court exercised its discretion by dismissing the case rather than granting a stay pending the decision of the Court of Claims. In order for the court of appeals to reverse the trial court, an abuse of discretion must be found. In this case no abuse of discretion was found; instead, the appellate court simply substituted its judgment for that of the trial court. Accordingly, I would reverse the judgment of the appellate court.
Sweeney and H. Brown, JJ., concur in the foregoing dissenting opinion.